 LANHAM HARDWOOD FLOORING CO., INC.129Lanham Hardwood.Flooring Co., Inc.andInternational Union ofDistrict 50, United Mine Workers of America.Case No. 9-CA-3496.April 19,1966DECISION AND ORDEROn December 15, 1965, Trial Examiner John P. von Rohr issuedhis Decision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent and the General Counsel filed excep-tionsto theTrial Examiner's Decision,and the General Counsel fileda brief in support of his exceptions.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Jenkins and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner.The record provides ample support for the Trial Examiner's find-ings that Respondent and the Charging Party reached a binding oralagreement on all of the terms of a collective-bargaining contract attheir meeting on January 9, 1965, and that these terms did not includean undertaking by the Charging Party to continue in existence forthe duration of the contract.After the January 9 agreement, how-ever, Respondent refused to execute a contract except on the conditionthat such an undertaking be incorporated in the contract.The com-plaint alleged, and the Trial Examiner found, that Respondent vio-lated Section 8 (a) (5) and (1) of the Act by refusing to execute awritten agreement embodying the terms that had been agreed on bythe parties.The General Counsel has excepted to the Trial Examiner'sfailure to find that the undertaking in question was not a mandatorysubject of bargaining and that therefore Respondent was not entitledto insist on its inclusion as a condition to its execution of the contract.Since we adopt the finding of the Trial Examiner that the provisionin question was not even discussed during the'negotiations which led158 NLRB No. 19.221-731-67-vol. 158-10 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the January. 9 oral agreement on all the terms of a contract,1 wealso find it unnecessary to pass on the hypothetical question of whetherRespondent would have been entitled to insist on inclusion of the pro-vision if the matter had been raised during negotiations.[The Board adopted the TrialExaminer'sRecommendedOrder.2]'Respondent's exceptionsdirected to the credibility resolutions of the TrialExaminerare without merit.The Boardwillnot overrulethe TrialExaminer's resolutions as tocredibility,unless a clear preponderanceof all relevant evidenceconvinces us that theyare incorrect.Upon the entirerecord,such a conclusion is clearly not warranted herein.Standard Dry Wall Products,91 NLRB 544,enfd. 188 F.2d 362(C.A. 3).2 The notice attachedto theTrial Examiner'sDecision is corrected to show the bargain-ing unit as:All productionand maintenance employees employed at our mill at Greensburg,GreenCounty, Kentucky,including truckdrivers,janitors,cleanup men,shipping andreceiving employees,but excluding all office clerical employees,guards, professionalemployees,and supervisors as definedin the Act.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March 4, 1965— the General Counsel for the NationalLabor Relations Board, for the Regional Director for Region 9 (Cincinnati, Ohio),issued a complaint on April 16, 1965, against Lanham Hardwood Flooring Co., Inc.,herein called the Respondent or the Company, alleging that it had engaged in cer-tain unfair labor practices affecting commerce within the meaning of Section 8(a) (1)and (5) -of the National Labor Relations Act, as amended, 61 Stat. 136, herein calledthe Act.The Respondent's answer denies the allegations of unlawful conduct asalleged in the complaint.Pursuant to notice, a hearing was held in Glasgow, Kentucky, on June 17, 1965,before Trial Examiner John P. von Rohr.All parties were represented by counseland were afforded full opportunity to adduce evidence, to examine and cross-examinewitnesses, and to file briefs.A brief has been received from the Respondent and ithas been carefully considered.Upon the entire record in this case, and from my observation of the witnesses, Ihereby make the following:FINDINGSOF FACTS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent is a Kentucky corporation with its principal plant and place ofbusiness located in Greensburg, Kentucky, where it is engaged in the manufactureand sale of hardwood flooring and lumber.During the 12 months preceding thehearing herein, the Respondent sold and shipped products manufactured by it val-ued in excess of $50,000 to points and places outside of the State of Kentucky. Ifind that the Respondent is and has been engaged in commerce within the meaningof Section 2(6) and (7) of the Act.IT.THELABOR ORGANIZATION INVOLVEDInternationalUnion of District 50, United Mine Workers of America, is a labororganizationwithin the meaning of Section 2(5) of the Act.III.'THE UNFAIR LABOR PRACTICESThe complaint in substance alleges that the Respondent violated Section 8(a)(5)and (1) of the Act by refusing to execute a collective-bargaining agreement whichallegedly had been previously agreed upon.The issue to be resolved, basically afactual one, is whether the Respondent and the Union had ever agreed to the inclu- LANHAM HARDWOOD FLOORING CO, INC131lion of a provision in thecontract whereby the Union "guaranteed" that it wouldnot "encourage,testify, or takeany actionwhatsoever for the purpose of nullifyingor repudiatingthe Union's obligation,or to effect the validity or agreed upon dura-tion" ofthe agreementThe Union was certified by the Board on April 17, 1964, as the bargaining repre-sentative of all Respondent's productionand maintenanceemployeesat its mill inGreensburg, Green County, Kentucky,includingtruckdrivers, janitors, cleanup men,shipping and receivingemployees, but excluding all office clerical employees, guards,professional employees,and supervisorsas defined in the Act 1 Following a seriesof collective-bargaining meetingswhich thereafter took place, a final meeting washeld on January 9, 1965 It is undisputed that at this meeting the parties reachedagreementon the onlyremainingitems concerning which there was dispute, theserelatingto checkoff and the effective date of the contract 2On January 18, 1965, Respondent Representative William Gutwein sent a letter tothe Unionenclosing a contiactfor the Union's executionThis contract includedthe following provisionSection 5"Good Faith" ProvisionAs an expression of good faith bargaining,and by the Union's acceptance and confirmation of the conditions and durationof this Agreement, the Union's party to this agreement, hereby guarantees tothe Company that none of its officers or representatives of the local Union, orDistrict 50 UMWA, including Regional or National officers or representatives,shall encourage, testify, or take any action whatsoever for the purpose of nulli-fyingor repudiatingthe Union's obligation, or to affect the validity or agreedupon duration of this AgreementOn January 20, 1965, Grover Duty, the Union's representative and negotiator,wrote a letter to Gutwein in which he stated that the above provision was `neverauthorized" during negotiations, and that `it must be deleted' from the contractByletter dated February 3, Gutwein responded with a proposal that the said provisionbe omitted from the contract, but that it be incorporated in a `Supplemental Agree-mentto be signed by all parties 3Also enclosed with this letter was a newly draftedcontract,4 section 4 of which provided in pertinent part that `Representatives of theUnion and the Company, whoare signersof this Agreement, further agree that theterms and conditions of the Supplemental Agreement entered into and signed by thesameindividuals shall be considered part of this Agreement "By letter dated February 4, 1965, Duty advised Gutwein that the Union rejectedthe proposed Supplemental Agreement on the ground that it had never been nego-tiated or agreed to duringnegotiationsHowever, with reference to this proposal,Duty further statedas followsI advised you by telephone that you could prepare a letter dealing with thissubject (not an amendment to the contract and not provisions written in thecontract providing for an amendment) and have the Company to sign the let-ter and submit to me for my considerationof signingi Case No 9-RC-5764The findings of the Board as to the appropriateness of theunitand the Union's majority are hereby adopted2 The parties stipulated that William Gutwein Respondents representative correctlyset forth the parties' agreement with respect to these provisions in a written memorandumwhich he prepared at this meeting (General Counsel Exhibit 2 ) In addition to theitems mentioned above, the third and final paragraph of this memorandum reflects thatagreement was reached as to all other matters to be embodied in a contractThus thisparagraph states "All other conditions or issues agreed toin negotiationsand during themediation meeting shall be incorporated into the contract "8 The Supplemental Agreement providing for the signatures of all partieswas enclosedwith the letterIt may be noted that in this letter Gutwein further statedIn givingthis consideration, we want you to knowthatsuchSUPPLEMENTALAGREEMENTwould notbe attached to copies of the Agreement executed by thepartiesThe signedSUPPLEMENTAL AGREEMENTwould be held by each partyas a "side letter," not available to or to be circulated among outsiders who may haveoccasionto see the normally signed Agieementd This contractincluded certain other modifications as agreedto by theparties andconcerning which thereis no dispute 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 10, 1965,Gutwem wrote Duty enclosing a copy of a documentwhich he referred to as a "side letter"and requested that it be executed by the UnionThis document provided as followsTO WHOM IT MAY CONCERNWHEREAS,theManagement of Lanham Hardwood Flooring Co, Inc, andthe Representatives of Local Union No ---------- and District 50 UnitedMine Workers of America have negotiated together the terms and conditions ofan Agreement,which is tentatively agreed to become effective on January 10,1965,and is to expire at the end of January 9, 1968, andWHEREAS,same Agreement has been signed by the present Management ofLanham Hardwood Flooring Co, but not yet signed as of this date, by theauthorized and indicated Representativesof both Local Union No ----------and District 50, United Mine Workers of America,NOW THEREFORE,the undersigned,acting in behalf of the Company, andof both Unions,hereby agree as follows(1)That Local Union No ---------- and District 50, United Mine Workersof America,hereby guarantee to the present Management of Lanham HardwoodFlooring Co,Inc, that so long as the Company is operated by the presentManagement that neither of these Unions,through their Representatives orOfficers,shall encourage or take any action whatsoever for the purpose ofrepudiating the Unions'jurisdiction or certification as the recognized BargainingAgent of specified employees in the BargainingUnit, or, whichhas the effect ofreducing the agreed-upon duration of the Agreement(2)That thepresent Managementof Lanham Hardwood Flooring Co, Inc,guarantees to the Unions,that so long as the Company as referred to in theAgreement is operated by the present Management,that such Managementthrough any of its Representatives will take no action whatsoever for the pur-pose of discouraging voluntary membership in the Unions, or, which has theeffect of questioning such Unions'jurisdiction as Bargaining Representatives ofthe Company's specified employeesThisMemorandum Agreement is signed and exchanged between the partiesthis----------day of February,1965,by the undersigned,who are actingin behalf of the present Management of Lanham Hardwood Flooring Co,Inc, and in behalf of Local Union No ---------- and District 50, UnitedMine Workers of AmericaLANHAMHARDWOOD FLOORING Co , INCDISTRICT 50, UNITED MINE WORK-ERS OF AMERICA----------------------------------------------------------------Peter B Lanham, JrGrover Duty, Regional DirectorRepresenting the Unions----------------------------------(S)Wm F GutweinWm F GUTWEIN,ConsultantRepresentingthe CompanyBy letter dated February 11, Duty advised Gutwein that he would not sign theside letter and requested that Gutwein should "prepare the contract signed by thecompany as was agreed to on January 9, 1965,'On February 12, Gutwein wrote Duty stating,inter alsa,that he should indicate"the kind of letter thuld be acceptable to you and your union"and that "uponreceipt of such a pro ose letter from you,already signedwe will most surelyconsider its appropriateness to the situation,so that the actual agreement negotiatedbetween us can be signed and put into effect"In a letter dated February 19, 1965,Duty advised Gutwein that he would file unfair labor practice charges if the Companydid not submit the contract as agreed to on January 9Receiving no response, theUnion filed the unfair labor practice charges herein on March 4,1965On March 12,1965,Duty sent Gutwem a telegram advising that the contract"entered intoonJanuary 9,1965shall be and is hereby considered to be signed and/or executedon behalf of the bargaining committee,representative of District 50, Regional Direc-tor of District 50 and the International President of District 50as of this datein compliance with and as requiredby Article XXIin theabsence of the'side letter'you submitted on February 10, 1965 " LANHAM HARDWOOD FLOORING CO., INC.133Additional Facts; ConclusionsIn its brief the Respondent contends that at the January 9, 1965,meeting theUnion"agreed to give a guarantee not to repudiate the contract during the life ofthe agreement."Peter Lanham Jr., Respondent's president,after first giving somevague and confusing testimony as to what transpired at this meeting, finally testifiedthat he recalled, "in substance," that during this meeting the Union agreed to givesomething in writing that "it would not go defunct."While I would regard Lan-ham's testimony even as standing alone as not reliable, Union Representative Dutytestified that not only did the Union not give any "guarantee" to the effect that itwould not become defunct, but that this matter was not even discussed at the Janu-ary 9 or any other meeting. From my observation of the witnesses, I credit Duty'stestimony as aforesaid.Moreover, the memorandum of Respondent's own repre-sentative,Gutwein, which concededly incorporated the final agreement reached atthe January 9 meeting, contains no reference whatsoever to the matter in question.Accordingly, I find Respondent's contention to be wholly unfounded and withoutmerit.I, therefore, conclude and find that Respondent's insistence upon the Uniongiving it a "guarantee" to the effect that it would not become defunct, as a conditionprecedent to executing the collective-bargaining agreement in accordance with theagreementreached on January 9, 1965, violated Section 8(a) (5) and (1) of the Act 5Respondent also asserts that the Union "defaulted" by itself not having timelyaffixed appropriate signatures to the contract. In this connection, article VI, section 4,of the contract, as submitted by the Respondent on January 18 and as agreed to bythe parties, provides that the agreement shall become "null and void" unless signed bythe union representatives on or before March 12, 1965.6As heretofore indicated,by telegram dated March 12, 1965, the Union advised Respondent RepresentativeGutwein that the contract "entered into ... on January 9, 1965 ... shall be and ishereby considered to be signed and/or executed on behalf of [the appropriate unionsignators]."Whether or not the Union's telegram constituted a valid or legal sign-ing of the contract need not be determined here.The fact is that the Union at alltimes after January 9, 1965, stood willing to sign the contract, and so advised theRespondent, absent the condition of the "guarantee" proviso, in or outside the con-tract, as demanded by the Respondent.Any failure of the Union to affix the signa-tures of its officers prior to March 12, 1965, therefore, can only be attributed toRespondent's continued and unlawful insistence upon the guarantee proviso.Accord-ingly, I find this contention of the Respondent also to be without merit.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations set forth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that theRespondent has engaged in certain unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of the Act,itwill be recommended6I have considered Respondent's asserted reason for demanding the "guarantee" clausefrom the Union, this relating to Gutwein's experience, which need not be detailed here,InBoyler Galvanizing,Case No. 9-RC-5157.Whether Respondent was thereby justifiedin seeking the clause in question is, however, immaterial to the issue in this case, forthe fact is, as herein found, that the Union never agreed to any such provision eitherat the January 29 meeting or at any time prior thereto.Respondent also argues that the statement of Duty In his letter of February 4, 1965,to the effect that he would "consider" signing "a letter dealing with this subject" is anindication that the Union thereby agreed to bargain over the matter.However, sincethiswas a matter not included in the contract which was agreed on at the January 9meeting, the Union's offer to consider signing a letter apart from the contract is not avalid rear i for Respondent's failure or refusal to sign the theretofore agreed-uponcollective-bargaining agreement.6 This provision of the contract provides that the signatures are to include "all thesignatures of the officers or agents of both the local unions and District 50 UMWA, In-cluding Field Representative, Regional Director, and President of UMWA, customarilyauthorized by these Unions to approve such agreement." 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat Respondent be ordered to cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act. It will be recommendedthat, on request of the Union, the Respondent sign the agreement it agreed to on orabout January 9, 1965. If no such request is made by the Union, it will be recom-mended that Respondent be ordered to bargain collectively, on request, with theUnion as the exclusive representative of the employees in the appropriate unit, and,if an understanding is reached, embody such understanding in a signed agreement.Upon the basis of the above findings of fact, and upon the entire record in thiscase,I make the following:CONCLUSIONS OF LAW1.Lanham Hardwood Flooring Co., Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.All productionand maintenanceemployees at Respondent's Greensburg, GreenCounty, Kentucky, mill, including truckdrivers, janitors, cleanup men, shipping andreceiving employees, but excluding all office clerical employees, guards, professionalemployees, and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.4.At. all times since April 17, 1964, the Union has been and is now the exclusiverepresentative of the employees in the above unit for the purposes of collectivebargaining within the meaning of Section 9(a) of the Act.5.By refusing on or about January 9, 1965. and at all times thereafter, to executethe agreement finally agreed to by the parties on or about January 9, 1965, theRespondent has engaged in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.Theaforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of theforegoingfindings of fact and conclusions of law, 1 recom-mend that the Respondent, Lanham Hardwood Flooring Co., Inc., its officers, agents,successors,and assigns,shall:1.Cease and desist from refusing, if requested to do so by the Union, to sign theagreement reached with the Union on or about January 5, 1965, or, if no such requestismade,refusingon request to bargain collectively with the Union as exclusivebargainingrepresentative of all its employees in the appropriate unit with the respectto rates of pay, wages, hours of employment, and other terms and conditions ofemployment, and, if an understanding is reached, embody such understanding in asigned agreement.2.Take the following affirmative action which I find will effectuate the policies ofthe Act:(a)Upon the request of the Union, sign forthwith the agreement reached withthe Union on or about January 9, 1965. If no such request is made, on request ofthe Union, bargain collectively withitasthe exclusive representative of the employ-ees in the above-appropriate unit, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its plant in Greensburg, Kentucky, copies of the attached noticemarked "Appendix." 7 Copies of said notice, to be furnished by the Regional Direc-tor for Region 9, shall, after being duly signed by an authorized representative of theRespondent, be posted by Respondent immediately upon receipt thereof, and bemaintainedby it for a period of 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are customarily posted.Reasonablestepsshall be taken by Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the Regional Director for Region 9, in writing, within 20 days fromthe date of this Decision,8 what steps it has taken to comply herewith.7In the event thatthisRecommendedOrder is adopted by the Board, the words "aDecisionand Order" shall be substituted for the words "a Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Orderbe enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shallbe substituted for the words "a Decisionand Order."8In the eventthat thisRecommendedOrderis adoptedby the Board,this provision shallbe modifiedto read: "Notifysaid RegionalDirector, in writing, within 10 days from thedate of thisOrder, what steps Respondent has taken to comply herewith." UNITED STEELWORKERS OF AMERICA, AFL-CIO135APPENDIXNOTICETO ALLEMPLOYEESPursuant to the RecommendedOrderof a Trial Examinerof the National LaborRelations Board,and in order to effectuate the policiesof the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, if requested to do so by International Union of District 50, UnitedMine Workers of America,sign the agreement reached with the above Unionon or about January 9, 1965. If no such request is made, WE WILL,upon request,bargain collectively with the above-named Union for the unit described hereinwith respect to rates of pay, wages,hours of work, and other terms and condi-tions of employment, and, if an understanding is reached,embody such under-standing in a signed agreement.The bargaining unit is:All production and maintenance employees employed at our mill atGreensburg,Green County,Kentucky,including truckdrivers,janitors,cleanupmen, shipping and receiving employees,guards, professionalemployees,and supervisors as defined in the Act.WE WILL NOT in any like or related manner interfere with,restrain,or coerceemployees in the exercise of rights guaranteed them in Section 7 of the Act,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment as authorizedin Section 8 (a) (3) ofthe Act.LANHAM HARDWOOD FLOORING CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board'sRegional Office, Room 2023,Federal Office Building, 550 Main Street,Cincinnati,Ohio, Telephone No. 684-3627.United Steelworkers of America,AFL-CIOandThe AnacondaCompany.Case No. 19-CD-97.April 19,1966DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed by The AnacondaCompany, herein called the Employer, alleging that United Steel-workers of America, AFL-CIO, herein called the Steelworkers, hadviolated Section 8(b) (4) (D) by threatening, coercing, and restrain-ing the Employer for purposes of compelling it to assign certain workto employees represented by the Steelworkers, rather than to employ-ees represented by the following labor organizations :Butte MinersLocal 1, International Union of Mine, Mill, and Smelter Workers,Independent, herein called Miners Local 1; Local No. 2, Butte Teams-tersUnion, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Independent, herein calledTeamsters; Local 375, International Union of Operating Engineers,158 NLRB No. 4.